[Cite as Williams v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-2406.]




MICHAEL WILLIAMS                                       Case No. 2019-00884JD

       Plaintiff                                       Judge Patrick E. Sheeran
                                                       Magistrate Scott Sheets
       v.
                                                       JUDGMENT ENTRY
OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

       Defendant

        {¶1} On April 14, 2021, the magistrate issued a decision recommending
judgment for plaintiff in the amount of $1,000.00.
        {¶2} On April 28, 2021, defendant filed a motion for extension of time to file
objections to the magistrate’s decision. Pursuant to Civ.R. 53(D), defendant seeks a
45-day extension of time to file objections in order to secure a transcript of the
proceedings to support any objections. Plaintiff opposes an extension of time because
Civ.R. 53(D)(3)(b)(iii) expressly provides that objections can be timely filed without the
transcript if the transcript is not currently available, and then supplement the objections
with a transcript later.
        {¶3} Civ.R. 53(D)(3)(b)(i) states that “[a] party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision * * *.” Additionally,
Civ.R. 53(D)(3)(b)(iii) provides:
        The objecting party shall file the transcript or affidavit with the court within
        thirty days after filing objections unless the court extends the time in
        writing for preparation of the transcript or other good cause. If a party files
        timely objections prior to the date on which a transcript is prepared, the
        party may seek leave of court to supplement the objections.
        {¶4} Upon review, the Court finds that Civ.R. 53(D) does not explicitly provide for
an extension of time to file objections based upon a transcript not being immediately
Case No. 2019-00884JD                         -2-                       JUDGMENT ENTRY


available. However, Civ.R. 53(D)(3)(b)(iii) provides that a party may supplement any
objections with a transcript or affidavit of evidence if a party first timely files objections.
Here, defendant did not file objections within the 14-day time period outlined in
Civ.R. 53(D)(3)(b)(i) and has not provided good cause for failing to timely file its
objections. Upon review of Civ.R. 53(D), the Court does not agree that an extension is
necessary merely because a transcript is not immediately available.              Accordingly,
defendant’s motion is DENIED.
         {¶5} Since no objections were timely filed in this case, and there is no error of law
or other defect evident on the face of the magistrate’s decision, the Court adopts the
magistrate’s decision and recommendation as its own, including the findings of fact and
conclusions of law contained therein. See Civ.R. 53(D)(4)(c). Judgment is rendered for
plaintiff in the amount of $1,025.00, which includes the $25.00 filing fee paid by plaintiff.
Court costs are assessed against defendant. The clerk shall serve upon all parties
notice of this judgment and its date of entry upon the journal.




                                             PATRICK E. SHEERAN
                                             Judge

Filed May 10, 2021
Sent to S.C. Reporter 7/14/21